        Case 3:19-cv-00234-SES Document 75 Filed 01/22/21 Page 1 of 12




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
OBRIAN LEWIS,                             :   3:19-CV-00234
                                          :
                    Plaintiff,            :
                                          :
      v.                                  :   (Magistrate Judge Schwab)
                                          :
SUPERINTENDENT LAUREL                     :
HARRY, et al.,                            :
                                          :
                    Defendants.           :
                                          :
                           MEMORANDUM OPINION


I. Introduction.
      The plaintiff, Obrian Lewis, claims that the defendants violated the Eighth

Amendment by using excessive force against him. He names as defendants four

corrections officers and the Superintendent of the state correctional institution

where the use of force occurred. He also claims that the Superintendent retaliated

against him by transferring him to another institution. Currently pending is the

Superintendent’s motion for summary judgment. Because Lewis has not presented

evidence to support his claims against the Superintendent, we will grant the

Superintendent’s motion for summary judgment.
        Case 3:19-cv-00234-SES Document 75 Filed 01/22/21 Page 2 of 12




II. Background and Procedural History.

      Lewis began this action by filing a complaint on February 11, 2019, naming

five defendants: (1) Laurel Harry, the Superintendent of the State Correctional

Institution at Camp Hill (“SCI Camp Hill”); (2) Sergeant Wittel;1 (3) Lieutenant

Dereese; (4) Corrections Officer Britton; and (5) Corrections Officer Reid. Lewis

alleges that on December 1, 2017, after a dispute in the dining hall, defendants

Britton, Reid, and Wittel assaulted him in the presence of defendant Dereese.

Lewis was then placed in the restricted housing unit. He was later transferred to

another institution. Lewis claims that defendants Britton, Reid, and Wittel used

excessive force on him in violation of the Eighth Amendment. He claims that

defendant Dereese and Harry also violated the Eighth Amendment by failing to

protect him. And he claims that defendant Harry subsequently transferred him

from SCI Camp Hill as retaliation for his use of the grievance system. He seeks

declaratory and injunctive relief as well as compensatory and punitive damages.

      The parties consented to proceed before a magistrate judge pursuant to 28

U.S.C. § 636(c), and the case was referred to the undersigned. After discovery

closed and within the time set by the court for the filing of dispositive motions,



1
  In his complaint, Lewis identified this defendant as Sergeant John Doe. He later
identified Sergeant Wittel as Sergeant John Doe, and Sergeant Wittel was
substituted for Sergeant John Doe.

                                          2
        Case 3:19-cv-00234-SES Document 75 Filed 01/22/21 Page 3 of 12




defendant Harry filed a motion for summary judgment.2 The parties have briefed

that motion. For the reasons set forth below, we will grant the motion.



III. Summary Judgment Standards.

      Defendant Harry moves for summary judgment under Rule 56(a) of the

Federal Rules of Civil Procedure, which provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “Through summary adjudication the court may dispose of those

claims that do not present a ‘genuine dispute as to any material fact’ and for which

a jury trial would be an empty and unnecessary formality.” Goudy-Bachman v.

U.S. Dept. of Health & Human Services, 811 F. Supp. 2d 1086, 1091 (M.D. Pa.

2011) (quoting Fed. R. Civ. P. 56(a)).

      The moving party bears the initial responsibility of informing the court of

the basis for its motion and identifying those portions of the record that

demonstrate the absence of a genuine dispute of material fact. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). With respect to an issue on which the

nonmoving party bears the burden of proof, the moving party may discharge that

2
  The motion is titled “Defendants’ Partial Motion For Summary Judgment,” see
doc. 61, but because summary judgment is requested only as to the claims against
defendant Harry, we refer to the motion as defendant Harry’s motion for summary
judgment.
                                          3
        Case 3:19-cv-00234-SES Document 75 Filed 01/22/21 Page 4 of 12




burden by “‘showing’—that is, pointing out to the district court—that there is an

absence of evidence to support the nonmoving party’s case.” Id. at 325.

      Once the moving party has met its burden, the nonmoving party may not rest

upon the mere allegations or denials of its pleading; rather, the nonmoving party

must show a genuine dispute by “citing to particular parts of materials in the

record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for purposes of the

motion only), admissions, interrogatory answers, or other materials” or “showing

that the materials cited do not establish the absence . . . of a genuine dispute.” Fed.

R. Civ. P. 56(c). If the nonmoving party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which

that party will bear the burden at trial,” summary judgment is appropriate. Celotex,

477 U.S. at 322. Summary judgment is also appropriate if the nonmoving party

provides merely colorable, conclusory, or speculative evidence. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). There must be more than a scintilla

of evidence supporting the nonmoving party and more than some metaphysical

doubt as to the material facts. Id. at 252. “Where the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no

‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 586 (1986).

                                           4
        Case 3:19-cv-00234-SES Document 75 Filed 01/22/21 Page 5 of 12




      The substantive law identifies which facts are material, and “[o]nly disputes

over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248. A

dispute about a material fact is genuine only if there is a sufficient evidentiary

basis that would allow a reasonable fact finder to return a verdict for the non-

moving party. Id. at 248–49. When “faced with a summary judgment motion, the

court must view the facts ‘in the light most favorable to the nonmoving party.’”

N.A.A.C.P. v. N. Hudson Reg’l Fire & Rescue, 665 F.3d 464, 475 (3d Cir. 2011)

(quoting Scott v. Harris, 550 U.S. 372, 380 (2007)).

      At the summary judgment stage, the judge’s function is not to weigh the

evidence or to determine the truth of the matter; rather it is to determine whether

there is a genuine issue for trial. Anderson, 477 U.S. at 249. The proper inquiry of

the court “is the threshold inquiry of determining whether there is the need for a

trial—whether, in other words, there are any genuine factual issues that properly

can be resolved only by a finder of fact because they may reasonably be resolved

in favor of either party.” Id. at 250.

      Summary judgment is warranted, after adequate time for discovery, against a

party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case and on which that party will bear the burden

of proof at trial. Celotex, 477 U.S. at 322. “Under such circumstances, ‘there can

                                           5
        Case 3:19-cv-00234-SES Document 75 Filed 01/22/21 Page 6 of 12




be no genuine issue as to any material fact, since a complete failure of proof

concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.’” Anderson v. Consol. Rail Corp., 297 F.3d 242, 247 (3d

Cir. 2002) (quoting Celotex, 477 U.S. at 323). “[S]ummary judgment is essentially

‘put up or shut up’ time for the non-moving party: the non-moving party must

rebut the motion with facts in the record and cannot rest solely on assertions made

in the pleadings, legal memoranda, or oral argument.” Berckeley Inv. Group, Ltd.

v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006).



IV. Material Facts.

      Local Rule 56.1 requires a party moving for summary judgment to file “a

separate, short and concise statement of the material facts, in numbered

paragraphs, as to which the moving party contends there is no genuine issue to be

tried.” M.D. Pa. L.R. 56.1. The Rule, in turn, requires the non-moving party to file

“a separate, short and concise statement of the material facts, responding to the

numbered paragraphs set forth in the statement required [by the moving party], as

to which it is contended that there exists a genuine issue to be tried.” Id. The

“[s]tatements of material facts in support of, or in opposition to, a motion shall

include references to the parts of the record that support the statements,” and “[a]ll




                                          6
         Case 3:19-cv-00234-SES Document 75 Filed 01/22/21 Page 7 of 12




material facts set forth in the statement required to be served by the moving party

will be deemed admitted unless controverted by the statement required to be served

by the opposing party.” Id.

        Here, defendant Harry filed a statement of material facts in support of her

motion for summary judgment. Lewis has not, however, filed a response to

defendant Harry’s statement of material facts. Thus, in accordance with Local

Rule 56.1, we deem Lewis to have admitted the following facts set forth by

defendant Harry.

        On December 1, 2017, Lewis was incarcerated at SCI Camp Hill. Doc. 62

¶ 1. Defendant Harry, the Superintendent at SCI Camp Hill, had no relevant direct

interactions with Lewis. Id. ¶ 2. She was not present when the alleged assault

occurred. Id. ¶ 3. Lewis was transferred out of SCI Camp Hill for normal

classification reasons. Id. ¶ 4.



V. Discussion.

        Lewis asserts an Eighth Amendment failure-to-protect claim and a First

Amendment retaliation claim against defendant Harry. We address each claim in

turn.




                                           7
        Case 3:19-cv-00234-SES Document 75 Filed 01/22/21 Page 8 of 12




      A. Defendant Harry is entitled to summary judgment as to Lewis’s
      Eighth Amendment claim.
      Because defendant Harry was not personally involved in the events

underlying Lewis’s Eighth Amendment claim, she is entitled to summary judgment

as to that claim.

      Liability in a 42 U.S.C. § 1983 action is personal in nature, and to be liable,

a defendant must have been personally involved in the wrongful conduct. Thus,

respondeat superior cannot form the basis of liability. Jutrowski v. Twp. of

Riverdale, 904 F.3d 280, 290 (3d Cir. 2018). In other words, “each Government

official, his or her title notwithstanding, is only liable for his or her own

misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). And so, a constitutional

deprivation cannot be premised merely on the fact that the defendant was a

supervisor when the incidents set forth in the complaint occurred. See Alexander v.

Forr, 297 F. App’x 102, 104–05 (3d Cir. 2008). Rather, “[b]ecause vicarious

liability is inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676.

      The Third Circuit has “recognized that ‘there are two theories of supervisory

liability, one under which supervisors can be liable if they established and

maintained a policy, practice or custom which directly caused the constitutional

harm, and another under which they can be liable if they participated in violating
                                            8
        Case 3:19-cv-00234-SES Document 75 Filed 01/22/21 Page 9 of 12




plaintiff's rights, directed others to violate them, or, as the persons in charge, had

knowledge of and acquiesced in their subordinates’ violations.’” Parkell v.

Danberg, 833 F.3d 313, 330 (3d Cir. 2016) (quoting Santiago v. Warminster Twp.,

629 F.3d 121, 129 n.5 (3d Cir. 2010)).

      “Where a supervisor with authority over a subordinate knows that the

subordinate is violating someone’s rights but fails to act to stop the subordinate

from doing so, the factfinder may usually infer that the supervisor ‘acquiesced’ in

(i.e., tacitly assented to or accepted) the subordinate’s conduct.” Robinson v. City

of Pittsburgh, 120 F.3d 1286, 1294 (3d Cir. 1997) (footnote omitted), abrogated on

other grounds, Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006).

A plaintiff must show that a defendant was personally involved either through “the

defendant’s participation in or actual knowledge of and acquiescence in the

wrongful conduct.” Chavarriaga v. New Jersey Dep’t of Corr., 806 F.3d 210, 222

(3d Cir. 2015).

      To set forth a claim for supervisory liability under the policy-and-practice

strand of supervisory liability, a plaintiff must:

      (1) identify the specific supervisory practice or procedure that
      the supervisor failed to employ, and show that (2) the existing
      custom and practice without the identified, absent custom or
      procedure created an unreasonable risk of the ultimate injury,
      (3) the supervisor was aware that this unreasonable risk existed,
      (4) the supervisor was indifferent to the risk; and (5) the
      underling’s violation resulted from the supervisor’s failure to
      employ that supervisory practice or procedure.
                                            9
       Case 3:19-cv-00234-SES Document 75 Filed 01/22/21 Page 10 of 12




Id. at 227 (quoting Brown v. Muhlenberg Twp., 269 F.3d 205, 216 (3d Cir. 2001)).

“Put another way, the inmate must identify the supervisor’s specific acts or

omissions demonstrating the supervisor’s deliberate indifference to the inmate’s

risk of injury and must establish a link between the supervisor, the act, and the

injury.” Id.

      Here, it is undisputed that defendant Harry was not present at that time of the

alleged assault on Lewis. And Lewis has not presented any evidence from which a

factfinder could reasonably infer that she had knowledge of and acquiesced in the

use of force against Lewis or that a policy or practice of hers lead to the use of

force. Thus, defendant Harry is entitled to summary judgment as to the Eighth

Amendment claim against her.



      B. Defendant Harry is entitled to summary judgment as to Lewis’s
      First Amendment claim.
      Lewis brings a First Amendment retaliation claim against defendant Harry

based on his transfer from SCI Camp Hill. Defendant Harry is entitled to summary

judgment as to this claim as well.

      “Retaliating against a prisoner for the exercise of his constitutional rights is

unconstitutional.” Bistrian v. Levi, 696 F.3d 352, 376 (3d Cir. 2012), abrogated on

other grounds by Bistrian v. Levi, 912 F.3d 79, 96 (3d Cir. 2018). “In order to

establish illegal retaliation for engaging in protected conduct, [a prisoner] must

                                          10
       Case 3:19-cv-00234-SES Document 75 Filed 01/22/21 Page 11 of 12




prove that: (1) his conduct was constitutionally protected; (2) he suffered an

adverse action at the hands of prison officials; and (3) his constitutionally protected

conduct was a substantial or motivating factor” in the decision to take the adverse

action against him. Watson v. Rozum, 834 F.3d 417, 422 (3d Cir. 2016) (footnotes

omitted). “Once a prisoner has made his prima facie case, the burden shifts to the

defendant to prove by a preponderance of the evidence that [he or she] ‘would

have made the same decision absent the protected conduct for reasons reasonably

related to penological interest.’” Carter v. McGrady, 292 F.3d 152, 158 (3d Cir.

2002) (quoting Rauser v. Horn, 241 F.3d 330, 334 (3d Cir. 2001)). Prison officials

may prevail by proving that they would have made the same decision absent the

protected conduct for reasons reasonably related to a legitimate penological

interest. Rauser, 241 F.3d at 334.

      Here, Lewis has failed to show that his use of the grievance system was a

substantial or motivating factor in his transfer. Rather, it is undisputed that Lewis

was transferred out of SCI Camp Hill for normal classification reasons. Doc. 62

¶ 4. Thus, defendant Harry is entitled to summary judgment as to Lewis’s

retaliation claim.




                                          11
      Case 3:19-cv-00234-SES Document 75 Filed 01/22/21 Page 12 of 12




VI. Summary.

      For the foregoing reasons, we will grant defendant Harry’s motion for

summary judgment. An appropriate order will be issued.



                                            S/Susan E. Schwab
                                            Susan E. Schwab
                                            United States Magistrate Judge




                                       12
